Citation Nr: 1537593	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes, claimed as secondary to hepatitis C.

2.  Entitlement to service connection for right hand disorder, claimed as secondary to hepatitis C.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a claim for service connection for hepatitis C, as well as claims for service connection for a right hand and dental disorders on a secondary basis.  The Veteran perfected an appeal of the denial and, in November 2013, the Board denied the Veteran's claims.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014 the Court issued an order granting the parties' Joint Motion for Remand (JMR) to vacate the Board's decision and remanded the case to the Board for compliance with the JMR, to include a determination whether an examination or opinion was necessary. 

In March 2015, after determining that a medical opinion with respect to the etiology of the Veteran's hepatitis C was necessary, the Board sought an expert medical opinion from a VA physician through the Veterans Health Administration (VHA). Such opinion was rendered in April 2015.  In a decision dated May 2015, the Board granted service connection for hepatitis C and remanded the remaining claims for a VA examination to determine the nature and etiology of such disorders.  The Board's award of service connection for hepatitis C was effectuated in a June 2015 rating decision.  The Veteran's remaining claims for service connection now return for further appellate review.

As noted in the Board's May 2015 remand, the issue of entitlement to service connection for a dental disorder for treatment purposes was raised by the record, but it was unclear whether the issue has been adjudicated.  See April 2009 VA Primary Care Note (indicating that the Veteran was determined to be "ineligible" for dental care); July 2009 VA Primary Care Note (noting the Veteran is "under [treatment] by Dental").  As such, the Board referred the matter for appropriate action, i.e., referral to the appropriate VA Medical Center (VAMC) for adjudication. While the AOJ submitted a June 2015 Memorandum referring the issue to the RO, it does not appear that such issue has been referred to the appropriate VAMC for adjudication.  Therefore, the claim is again referred for appropriate action. 38 C.F.R. § 19.9(b) (2015).  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    

The issue of entitlement to service connection for right hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current dental disability for which VA compensation benefits are payable.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for VA compensation purposes are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated May 2009, sent prior to the initial unfavorable rating decision issued in September 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a dental disorder, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private and VA treatment records dated through May 2015 have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in May 2015 with respect to the issue decided herein.  The Board finds that the VA examination is adequate to adjudicate the instant issue as the accompanying report contains sufficient evidence regarding the Veteran's dental condition.  Furthermore, as such examination failed to reveal a current dental disability for which compensation benefits are payable, an opinion is not necessary to decide the instant claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

As noted previously, in May 2015, the Board remanded the case for additional development, to include obtaining updated VA treatment records, and affording the Veteran a dental examination.  As discussed in the preceding paragraphs, in accordance with the May 2015 remand directives, VA treatment records dated through May 2015 have been obtained, and the Veteran was afforded a VA examination in May 2015 so as to determine the nature and etiology of his dental disorder.  Therefore, the Board finds that the AOJ has substantially complied with the May 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim decided herein.


II. Analysis

The Veteran contends that, as a result of the interferon used to treat his service-connected hepatitis C, his tooth enamel eroded, which in turn accelerated tooth decay.  Because of the accelerated tooth decay, he contends he developed carious teeth, periodontitis, and the need for removal of all of his teeth.  Therefore, the Veteran alleges that service connection for a dental disorder for VA compensation purposes, as secondary to his hepatitis C, is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (setting forth the schedule of ratings for dental and oral conditions).  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disorder for compensation purposes is not warranted.

As noted by the Board in the May 2015 remand, the record contains references to current dental problems and indications that the Veteran's dental problems are, at least in part, associated with treatment for his service-connected hepatitis C.  See, e.g., July 2009 VA Primary Care Note ("Dental pain secondary to broken molar, improved; under tx by Dental for dental caries and periodontitis onset assoc. with antiviral/immunosuppressive rx for Hepatitis C").  However, the Board observed that, to the extent the Veteran seeks service connection for compensation purposes for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, any such claim would have to be denied as a matter of law.  See 38 C.F.R. § 3.381(b); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

However, at the time of the May 2015 remand, the Board determined that the available medical records were not sufficiently detailed to permit a determination as to whether the Veteran's alleged dental disability includes, for example, impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Similarly, assuming a dental condition eligible for service connection for compensation purposes, the only etiological opinion of record related to dental pain secondary to a broken molar, dental caries, and periodontal disease.  See July 2009 VA Primary Care Note.  Therefore, the Board determined that, if the Veteran has an eligible dental disability, an opinion regarding the etiology of his disability was necessary to decide the claim.  Therefore, the case was remanded to determine the nature and, potentially, the etiology of the claimed dental disability.

Subsequently, in May 2015, the Veteran underwent a VA dental examination.  At such time, the VA examiner indicated that the Veteran was edentulous as his teeth were extracted in 2010.  He noted that the Veteran's provider indicated that such extraction was due to advanced caries.  The VA examiner further found that the Veteran did not have any conditions related to the mandible, maxilla, teeth, or jaw.  Imagining tests revealed no boney defects noted in the mandible, maxilla, or hard palate.  

Therefore, based on the foregoing, the Board finds that the Veteran does not have a current dental disability for which VA compensation benefits are payable.  In this regard, the record, to specifically include the May 2015 VA examination, fails to reveal chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, or loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  In reaching this determination, the Board notes that the Veteran has lost his teeth; however, the evidence shows that such was the result of advanced caries or periodontitis.  As noted previously, service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).  Therefore, service connection for a dental disorder for VA compensation purposes is not warranted.  

In this regard, the Board notes that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  As discussed in the Introduction, the AOJ has not yet addressed his claim of service connection for outpatient dental treatment purposes.  Accordingly, this issue has been referred to the AOJ for appropriate action.

To the extent that the Veteran himself is asserting the presence of a disability for which VA compensation benefits are payable, the Board notes that he is competent to report his own symptoms, or matters within his personal knowledge, such as missing teeth.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

However, matters of medical diagnosis for disability not capable of lay observation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the nature and etiology of a dental disorder requires knowledge of teeth, dental processes, and periodontal disease.  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a dental condition, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Thus, inasmuch as the Veteran does not have a dental disability for which VA compensation benefits are payable, the claim for service connection for a dental disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for a dental disorder for VA compensation purposes is denied.


REMAND

With regard to the remaining issue of entitlement to service connection for a right hand disorder, although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In its May 2015 remand, the Board noted that the Veteran injured his right hand in a post-service oil drilling accident, but contended that his right hand failed to heal properly and that his current right hand disorder is due, at least in part, to his service-connected hepatitis C.  As such, the Board directed the AOJ to arrange an examination to determine whether the Veteran's service-connected hepatitis C caused or aggravated such claimed disorder.  At a June 2015 VA examination, the examiner opined that it was "at least as likely as not" that the Veteran's hepatitis C caused the injury to his hand; however, her associated rationale supports the conclusion that there was no connection between the Veteran' service-connected hepatitis C and his right hand disorder.  Additionally, the examiner did not specifically opine as to whether the Veteran's right hand disorder was aggravated by his hepatitis C, or the treatment thereof.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion so that the VA examiner may clarify her opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2015 VA examiner for an addendum opinion.  If the May 2015 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion. 

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically clarifies whether is it at least as likely as not (probability of at least 50 percent) that the Veteran's current right hand disorder was caused OR aggravated by his service-connected hepatitis C or the treatment thereof, including but not limited to antiviral and immunosuppressive medications.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions and all relevant medical evidence of record.  A rationale for all medical opinions must be provided.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


